Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: Prior art discloses a wide variety of surgical forceps that are used for grasping, compressing, and/or removing tissue from a patient’s body.  US Patent Application Pub. No. 2005/0222610 (Melker) discloses a forceps configured for insertion into a patient’s nose, but Melker only discloses clamping of the septum (see especially Figures 2A-F and [0018]).  
Prior art does recognize problems associated with enlarged, obstructive nasal turbinates.  US Patent Application Pub. No. 2011/0021975 (Covello) discloses the insertion of a retracting device (1 or 21) into a nasal cavity and into engagement with a nasal turbinate (MT in Figures 3A-D and 7A-B; [0111-0116]), such that the retracting device moves the turbinate in order to enlarge the nasal passageway.  This method merely moves the turbinate and does not involve clamping of the turbinate between paddles in order to compress the turbinate to a smaller size, as recited in the inventive claims.  
US 2010/0076485 (Gonzales et al.) discloses another method of repositioning a nasal turbinate by using a suture (200) and suture anchor (100) to pull the turbinate towards the septum (see especially Figure 7 and [0008-0009]; [0063]). 
US Patent Application Pub. No. 2005/0113850 (Tagge) discloses another forceps (Figure 1) configured for insertion into a patient’s nose (Figure 3).  Tagge discloses a method of attaching turbinates (204) to the septum (206) with a staple (118)[0045], but does not disclose compressing a turbinate between two paddles of the forceps in order to reduce its size.
Prior art fails to disclose or render obvious a surgical method involving the step of clamping a nasal turbinate with paddles of a forceps device in order to achieve reduction in the size of the nasal turbinate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771